DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered. 

Response to Amendments and Arguments
Regarding the obviousness type double patenting rejection, application filed a terminal disclaimer on 09/25/2020. The double patenting rejection has been withdrawn. 

Regarding rejection to claims under 35 U.S.C. §103, applicant amended independent claims 1 and 10. The examiner agreed that when considering all limitations recited in claim 10 as a whole, the claimed invention defined by claim 10 is sufficient to distinguish with prior of the record. The rejections to independent claim 10 and its dependent claims under §103 have been withdrawn. 


 After consulting with her client, Ms. Simon sent a proposed amendment and authorized the examiner to enter the proposed amendment. When considering all limitations recited in the independent claim 1 as a whole, the claimed invention is sufficient to distinguish with prior art of the record. The rejection to independent claim 1 and its dependent claims has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Nancy R Simon (Reg. 36,930) on 01/21/2021. 

Please replace all prior versions, and listing of claims in the application with the listing of claims below:
 
	1.	(Currently amended) A method comprising:
causing an image to be displayed that includes one or more words in a first language, wherein at least one word of the one or more words is displayed at a non-horizontal angle with respect to an edge of a screen displaying the image;
receiving a swipe gesture to select a first portion of the image, wherein the swipe gesture selects one or more characters but not all characters of the one or more words in a continuous area of the image; 
identifying a second portion of the one or more words based on the first portion, the first and the second portions forming the one or more words in the image to be translated; and
causing display of one or more translated words in a second language, the one or more translated words corresponding to a translation of the one or more words in the first language.

	2.	(Previously Presented) The method of claim 1, further comprising converting the one or more translated words to an audio output signal via a text to speech synthesizer.

	3.	(Previously Presented) The method of claim 1, further comprising causing search results to be displayed, the search results associated with performing a search based on at least one word of the one or more translated words in the second language.

	4.	(Previously Presented) The method of claim 1, further comprising causing search results to be displayed, the search results associated with performing a search based on the at least one word of the one or more words in the first language.

	5.	(Previously Presented) The method of claim 1, wherein the image comprises an image that is created based at least in part on down-sampling the one or more words.



	7.	(Previously Presented) The method of claim 1, wherein identifying the second portion of the one or more words is based at least in part on a ratio of a minimum gap between words or characters in the first language to height of characters in the first language.

	8.	(Previously Presented) The method of claim 1, wherein the one or more translated words in the second language comprise a word-for-word translation corresponding to the one or more words.

	9.	(Previously Presented) The method of claim 1, wherein the image comprises one of:
a frame of a video; or
a still image.

	10.	(Previously Presented) An electronic device, comprising:
a touchscreen display;
a processor; and
a computer-readable storage device storing instructions executable by the processor to perform operations comprising:
causing to be displayed, at the touchscreen display, an image that includes one or more words in a first language, wherein at least one word of the one or more words is displayed at a non-horizontal angle with respect to an edge of the touchscreen display;
receiving a swipe gesture to select a first portion of the image, wherein the swipe gesture selects one or more characters but not all characters of the one or more words in a continuous area of the image;
causing a second portion of the one or more words to be identified based on the first portion, wherein the first and the second portions constitute the one or more words in the image to be translated; and


	11.	(Previously Presented) The electronic device of claim 10, wherein the computer-readable storage device stores further instructions for:
receiving search results associated with performing a search based on at least one of:
the one or more words in the first language; or 
the one or more translated words in the second language; and
causing the search results to be displayed.

	12.	(Previously Presented) The electronic device of claim 10, wherein the image comprises a still image.

	13.	(Previously Presented) The electronic device of claim 10, wherein the computer-readable storage device stores further instructions for down-sampling the second portion of the image prior to receiving the one or more translated words.

	14.	(Previously Presented) The electronic device of claim 10, wherein the computer-readable storage device stores further instructions for:
	causing a bounding box to be display around the first portion;
receiving a corrective gesture; and
adjusting at least one of a height or a width of the bounding box based at least in part on the corrective gesture.

	15.	(Allowed) A method, comprising:
displaying an image that includes a phrase in a first language, the phrase comprising two or more words and at least one word in the phrase is displayed at a first non-horizontal angle with respect to an edge of a display screen;
receiving a swipe gesture selecting a first portion of the image that includes a part of at least one word in the phrase, wherein the first portion is one or more characters but not all 
determining a second portion of the phrase based on the first portion, wherein the first and the second portions form the phrase in the image; and
displaying two or more translated words in a second language, the two or more translated words in the second language corresponding to the two or more words in the first language.

	16.	(Allowed) The method of claim 15, wherein the second non-horizontal angle substantially matches the first non-horizontal angle.

	17.	(Allowed) The method of claim 15, further comprising:
receiving search results associated with performing a search based on at least one of:
at least one word of the phrase in the first language; or 
at least one word of the two or more translated words in the second language; and
displaying the search results.

	18.	(Allowed) The method of claim 15, further comprising displaying a callout window that includes the first portion of the image. 

	19.	(Allowed) The method of claim 15, wherein the two or more translated words in the second language comprise a word-for-word translation corresponding to the two or more words in the first language.

	20.	(Allowed) The method of claim 15, wherein the two or more translated words comprise a phrase-based translation corresponding to the two or more words in the phrase.

Allowable Subject Matter
Claims 1-20 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659